AMENDMENT NO. 1
TO CBC CONSULTING AGREEMENT
 
THIS AMENDMENT NO. 1 TO CBC CONSULTING AGREEMENT, dated as of December 14, 2006
(this “Amendment”), is entered into between the parties with reference to the
following facts:
 
A. The CBC Consulting Agreement (the “Contract”) was entered into as of March
30, 2006 and provided for certain Incentive Compensation.
 
B. The Company and CBC desire to amend the Contract as set forth in this
Amendment to more accurately relate the Incentive Compensation to the Services
being provided by CBC.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
 
1.  Amendment of Exhibit 2.2 to the Contract. Exhibit 2.2 to the Contract is
hereby amended by changing the number of shares in each of the two boxes that
originally read 1,000,000 to 200,000.
 
2.  Amendment to Section 3 of the Contract. Section 3 of the Contract is amended
by adding a new Section 3.3, as follows:
 

3.3      
Stock Option Grant. On the effective date of this Amendment, the Company will
grant to CBC options to purchase a total of 1,800,000 shares of the Company’s
common stock at the market price of the stock on the date of the grant. The
options shall vest on the following schedule and shall be exercisable for a
period of ten years following the grant.

 
Products to
be
completed
by 5/31/08
 
Product
Designed and
Patent Filed
 Vesting
 
Product Commercialized Vesting
 
Total
Options
Vested
             
S Tile
 
40,905
 
40,905
 
81,810
HVAC Bladder
 
163,635
 
163,635
 
327,270
Suncone / Water
 
327,275
 
327,275
 
654,550
Suncone / Power
 
368,185
 
368,185
 
763,370



 
All share amounts set forth in this Section 3 shall be adjusted for
stock splits, consolidations, reorganizations and similar transactions.
 
3.  Effect. Except as and to the extent amended by this Amendment, the Contract
shall remain in full force and effect in accordance with its terms.
 
A-1

--------------------------------------------------------------------------------


4.  Counterparts. This Amendment may be executed in two or more counterparts and
by facsimile, each of which shall be considered an original instrument, but all
of which together shall be considered one and the same agreement, and shall
become binding when one or more counterparts have been executed and delivered by
each of the parties hereto.
 
5.  Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of California applicable to a
contract executed and performed in the State of California, without giving
effect to the conflicts of laws principles thereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
COMPANY:
 
OPEN ENERGY CORPORATION,
a Nevada corporation


 
By: /s/ David Saltman
Name: David Saltman
Title: President
 


 
CONNECT BY COMPUTER, LLC,
a California limited liability company
 
 
By: /s/ Ron Gangemi
Name:
Title:
 
 
A-2

--------------------------------------------------------------------------------

